Order, entered on May 15, 1963, unanimously reversed and vacated on the law and on the facts, without costs, and motion for an order authorizing the receiver in supplementary proceedings to retain an attorney in all respects denied. The petition by the receiver for the appointment of an attorney merely stated that “ There are presently no assets of the debtor available to the judgment creditor”; and that “Your petitioner is of the belief that such assets may be able to be obtained by proceedings brought pursuant to section 270 et seg. of the Debtor & Creditor Law.” There is nothing in the petition, however, to indicate the basis or propriety for any such proceedings by the receiver. In view of the requirement that the petition to authorize a receiver to employ counsel shall show “ that the employment of counsel is necessary ” (Rules Civ. Prae., rule 180) the order here is not properly supported. Concur — Breitel, J. P., Rabin, McNally, Eager and Steuer, JJ.